Citation Nr: 1007547	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an ear disability, to 
include dizziness, nausea, and loss of balance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The case was previously before the Board in July 2008 and was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The examination obtain subsequent to the prior 
remand is inadequate.  When any action required by a remand 
is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, 
another remand is required.  

The Veteran is seeking service connection for a condition 
manifested by dizziness, nausea, and loss of balance, which 
he believes is associated with his service-connected tinnitus 
and hearing loss.  In September 2004, the Veteran underwent a 
VA examination in which the examiner diagnosed these symptoms 
as Meniere's disease.  Although the examiner stated that this 
is "a separate issue" from the Veteran's service-connected 
tinnitus and hearing loss, he did not provide an opinion as 
to the etiology of the condition and whether it may be 
related to those service-connected disabilities.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in December 2008 to determine the 
nature and likely etiology of his claimed condition.  The 
examiner stated that the claims file was not available for 
review.  He did, however, review the Veteran's two prior VA 
examinations conducted in July 2004 and September 2004, 
noting that the examiner in September 2004 reported that the 
Veteran's symptoms had begun only two years earlier.  The 
Veteran denied making such statements and insisted that his 
symptoms had been present since he left service.  The 
examiner also noted that a VA audiologist who examined the 
Veteran in July 2004 had concluded that the Veteran's hearing 
loss was not related to his service, and that this 
information may not have been known to the other examiner who 
provided the positive nexus opinion which established service 
connection for hearing loss.  He stated that the earliest 
treatment record available to him was dated in April 2003 and 
made no mention of dizziness, nausea, or vomiting.  

The examiner conducted a neurological evaluation, noting that 
the Veteran experiences episodes of dizziness and nausea up 
to several times per week which are prostrating in nature and 
associated with phonophobia.  He opined that the Veteran's 
symptoms are more likely due to vertiginous migraines rather 
that Meniere's disease, as previously suggested.  Noting that 
he could not confirm that the Veteran's symptoms had existed 
since 1969 and that the prior examination indicated only a 
two-year history, the examiner opined that the condition is 
not likely related to the service-connected hearing loss or 
tinnitus.  

The examination provided in December 2008 is inadequate.  The 
examiner failed to consider the Veteran's account of his 
symptoms and rather relied on the VA report of September 2004 
which stated that he had reported a different date of onset.  
The Veteran is competent to describe the subjective symptoms 
he has experienced to include the time of onset of such 
symptoms.  Buchanan v. Nicholson, 453 F.3d 1331, 1337 (2006).  
The Board points out, however, that the Veteran is seeking 
service connection for his claimed condition as secondary to 
his service-connected hearing loss and tinnitus.  As such, it 
is not necessarily required that these symptoms have 
continued since service, since a secondary condition may 
arise at any time after service.  

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The opinion obtained 
on remand should address the question of aggravation.  

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The Veteran has not been notified of the amendment to 38 
C.F.R. § 3.310 and such must be done prior to Board review.

The Board points out that service connection is in effect for 
bilateral hearing loss and tinnitus, and these issues are not 
currently on appeal.  Any medical evidence in the record 
suggesting that hearing loss or tinnitus may not be related 
to service is not relevant to the present appeal and should 
not be relied upon in assessing the current claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated 
notice regarding his claim for service 
connection on a secondary basis, 
including notice of the amendment to 38 
C.F.R. § 3.310. The Veteran and his 
representative should be given an 
opportunity to respond

2.  After providing the Veteran an 
appropriate time to respond to the notice 
provided above, schedule an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed 
symptoms, which include dizziness, 
nausea, and loss of balance.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner should 
answer the following questions:  

a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that a currently diagnosed condition 
associated with dizziness, nausea, and 
loss of balance was caused by his 
service- connected hearing loss or 
tinnitus disabilities?

(b) Is it at least as likely as not that 
the Veteran's service-connected hearing 
loss or tinnitus disabilities aggravated 
any diagnosed condition associated with 
dizziness, nausea, and loss of balance?

"Aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of the condition associated with 
dizziness, nausea, and loss of balance 
(i.e., a baseline) before the onset of 
the aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


